DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 12/3/2021, in which claims 1, 10, and 19 was amended, and claims 1 – 26 was presented for further examination.
3.	Claims 1 – 26 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2022 has been entered.
 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1 – 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Remarks
6.1	As per double patent rejection of claims 1, 8, and 15, applicant argues in substance in page 9 that the current application includes the claimed features of receiving a salt value input used with a minhash function from one or more index servers and the action is performed by  a client device  in an online manner while the co-pending application are performed  by an index server and/or database.
	Examiner respectfully disagrees.
The  amended feature was not different from the co-pending application. The instant application discloses receiving salt value from one or more index servers while co-pending application discloses transmitting  salt value to client device.  The content of both application performed similar functions  while using different devices.  Device used in performing an operation does not make the claim patentable different from each other,  since all other processes  performed by both application are similar. Thus, the rejection is maintained.
6.2	As per rejection of claims 1 – 26 under 35 USC 112, applicant amended the claim by including the features of “generating one or more search indicator values based on the one or more characters of the received search query" and "receiving one or more database values from the one or more index servers, wherein the one or more database values correspond to at least one of the one or more search indicator values".
The claims disclose generating of search character and  receiving database value corresponding to search indicator but the claim does not generate an outcome for an operation performed with the search indicator.
6.3	Thus, the rejection is maintained.
  
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of co-pending Application No. 16/589,931. Although the claims at issue are not identical, they are not patentable distinct from each other because the instant application is directed to method for making fuzzy search while the co-pending application is directed to method of answering fuzzy query. The process employed by both method are similar and the claimed feature of both process are similar. The claims are not different from each other. 
This is a provisional nonstatutory double patenting rejection because the patentable indistinct claims have not in fact been patented.
Instant Application #: 16/589,937
Co-pending Application #: 16/589,931
1. A method of making online fuzzy search queries, the method comprising: receiving one or more characters of a search query; receiving a salt value input used with a minhash function from one or more index servers; generating one or more search indicator values based on the one or more characters of the received search query, each search indicator value based on the salt value input, wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of the search query inputted into the minhash function with the distinct salt value input; causing the transmission of at least one of the one or more search indicator values to one or more index servers corresponding to the salt value input used to generate the at least one of the one or more search indicator values; and receiving one or more database values from the one or more index servers, wherein the one or more database values correspond to at least one of the one or more search indicator values.
1. A method of answering fuzzy search queries, the method comprising: causing transmission of the salt value input used with a minhash function to one or more client devices: receiving, from the one or more client devices, one or more search indicator values based on one or more characters of a search query, wherein each search indicator value comprises a digest of the one or more characters of the search query inputted into the minhash function with the salt value input; comparing the one or more search indicator values with one or more sets of database indicator values, wherein each database indicator value in the one or more sets of database indicator values corresponds to a database value; and based on the comparison of the one or more search indicator values with the one or more sets of database indicator values, causing the transmission of at least one of the one or more database values to the one or more client devices as a candidate to represent the search query.
10.  An apparatus for online processing fuzzy search queries, the apparatus comprising at least one processor and at least one non-transitory memory including computer executed, cause the apparatus to: receive one or more characters of a search query; receive a salt value input used with a minhash function from the one or more index servers; generate one or more search indicator values based on the one or more characters of the received search query, each search indicator value based on the salt value input, wherein 3 of 14Appl. No.: 16/589,937 Amdt. dated December 3, 2021 Attorney Docket No.: 064359/534614 Reply to Office Action of October 5, 2021 each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of the search query inputted into the minhash function with the distinct salt value input; cause the transmission of at least one of the one or more search indicator values to one or more index servers corresponding to the salt value input used for a given search indicator value; and receive one or more database values from the one or more index servers, wherein the one or more database values correspond to at least one of the one or more search indicator values.
8. An apparatus for answering fuzzy search queries, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to: causing transmission of the salt value input used with a minhash function to one or more client devices: receive, from the one or more client devices, one or more search indicator values based on one or more characters of a search query, wherein each search indicator value comprises a digest of the one or more characters of a search query inputted into the minhash function with the salt value input; compare the one or more search indicator values with one or more sets of database indicator values, wherein each database indicator value in the one or more sets of database indicator values corresponds to a database value; and based on the comparison of the one or more search indicator values with the one or more sets of database indicator values, cause the transmission of at least one of the one or more database values to the one or more client devices as a candidate to represent the search query.

19. A computer program product for online processing fuzzy search queries comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to: receive one or more characters of a search query; receive a salt value input used with a minhash function from one or more index servers; generate one or more search indicator values based on the one or more characters of the received search query, each search indicator value based on the salt value input, wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of the search query inputted into the minhash function with the distinct salt value input; 5 of 14Appl. No.: 16/589,937 Amdt. dated December 3, 2021 Attorney Docket No.: 064359/534614 Reply to Office Action of October 5, 2021 cause the transmission of at least one of the one or more search indicator values to one or more index servers corresponding to the salt value input used for a given search indicator value; and receive one or more database values from the one or more index servers, wherein the one or more database values correspond to at least one of the one or more search indicator values.
15. A system for answering fuzzy search queries, the system comprising one or more servers, each server comprising at least one processor and at least one non- transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the server to: causing transmission of the salt value input used with a minhash function to one or more client devices: receive, from the one or more client devices a search indicator value based on one or more characters of a search query, wherein the search indicator value comprises a digest of the one or more characters of a search query inputted into the minhash function with the salt value input; compare the search indicator value with a set of database indicator values, wherein the database indicator value in the set of database indicator values corresponds to a database value; and based on the comparison of the search indicator value with the set of database indicator values, cause the transmission of at least one of the one or more database values to the one or more client devices as a candidate to represent the search query..



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1 – 26 recites the process of search a database and receiving one or more database values from the one or more index servers. The claims does not provide details of what the system should do with the retrieving data. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mulayin et al (US 10,237,246 B1), in view of He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers).
As per claim 1, Mulayin et al (US 10,237,246 B1) discloses,
A method of making online fuzzy search queries (col.1 line 67 and col.2 line 1; “receiving a set of transformed search tokens from a searching client device” and col.16 lines 10 – 20;  “Different embodiments of the message lookup module 509 impose different requirements regarding which tokens must be present before a match is determined to have taken place between the transformed tokens and an encrypted message ……. some embodiments require only one transformed token to correspond to the message (an “OR”); other embodiments require at least some threshold number of percentage of the transformed tokens to correspond to the message”, where  threshold number of match is analogous to “fuzzy search” as claimed.).
the method comprising: receiving one or more characters of a search query (col.1 lines 53 – 54; “method performed by a client device comprises receiving search text from a user”). 
receiving a salt value input used with a minhash function from one or more index servers (col.14 lines 36 – 38; “the client request 250 to the communication server 100 includes a request for the possible salts for the current time period; the communication server includes the value U_A(salts)”). 
generating one or more search indicator values based on the one or more characters of the received search query (col.1 lines 54 – 57; “tokenizing the search text into a set of tokens; identifying a set of possible salt values for the set of tokens; generating a plurality of possible token sets by, for each of the possible salt values”).
each search indicator value based on the salt value input (col.1 line 56; “generating a plurality of possible token sets by, for each of the possible salt values”).
wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of the search query inputted into the minhash function with the distinct salt value input (col.18 lines 40 – 44; “secure search module 124 transforms 662 all of the possible search token/salt combinations by applying the same transformation T as described above with respect to the token transformation module”, thus, search token/salt combination are analogous to “search query character and salt value as claimed).
causing the transmission of at least one of the one or more search indicator values to one or more index servers corresponding to the salt value input used to generate the at least one of the one or more search indicator values (col.16 lines 2 – 5; “when a user performs a message search, the user's client device 120 sends transformed tokens that correspond to the user's specified search to the communication server” and col.18 lines 46 – 50; “communication server 100 identifies 672 all of the messages that match, e.g., as described above with respect to the message lookup module 509, where the set of all transformed token/salt combinations from step 662 serve as the set of transformed tokens to search for in the search index”).
and receiving one or more database values from the one or more index servers (col.15 lines 9 – 11; “the search verifier module 566 receives the messages returned by the secure search module 106 of the communication server”).
wherein the one or more database values correspond to at least one of the one or more search indicator values (col.16 lines 27 – 30; “message lookup module 509 sends the encrypted messages deemed to match the user's search (and to satisfy any other relevant criteria) to the client device 120 from which the search originated”).
	Mulayin discloses transformation search character and salt value but does not specifically disclose transformation is done by minhash, that is, wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of the search query inputted into the minhash function with the distinct salt value input.
	However, He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
wherein each search indicator value comprises a digest of the one or more characters of the search query inputted into the minhash function with the salt value input (Section 3.3, pg.8 #7; “user enters s’, t and keywords w10 , w20 ,. . . , ww’ to be retrieved, randomly selects t” 2 Z_p and calculates Y = (gr)t”. For each keyword wi to be searched, the user calculates the fingerprint value of the keyword wi by using the keyword fingerprint generation algorithm MinHash (s’, wi)” and pg.9 Section 3.2; “fingerprint Si of keyword wi is used to construct an index I through the keyword fingerprint generation algorithm based on the MinHash technique”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin to avoids need to construct fuzzy keyword set for providing  efficient execution of query over an encrypted data.

As per claim 2, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
further comprising generating one or more confidence levels of the one or more characters of the search query corresponding to the one or more database values received from the one or more index servers (introduction, pg.1 “each index contains the keyword threshold information of a document” and Section 2 Related Work, pg.3; “Through a series of Hash operations, some invalid query thresholds can be excluded, thus avoiding invalid thresholds from complicated encrypted queries”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin to identify the security level of each character of the search query in order to protect the integrity of the  search content.

As per claim 3, the rejection of claim 2 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
further comprising providing one or more database values to a user as candidates to represent the search query with the one or more database values that are provided being based on the confidence levels that have been created (Section 2 Related Work, pg.3; “Through a series of Hash operations, some invalid query thresholds can be excluded, thus avoiding invalid thresholds from complicated encrypted queries”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin to identify the security level of each character of the search query in order to protect the integrity of the  search content.

As per claim 4, the rejection of claim 1 is incorporated and further Mulayin et al (US 10,237,246 B1) discloses,
further comprising causing the transmission of a request for one or more salt value inputs from one or more index servers(col.16 lines 2 – 5; “when a user performs a message search, the user's client device 120 sends transformed tokens that correspond to the user's specified search to the communication server”).

As per claim 5, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
further comprising providing a database value based on the one or more confidence levels generated (Section 3.2, pg.7; “set of encrypted files are divided into N portions according to certain rules and stored on the servers S1, S2, . . . , SN, respectively”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin to identify the security level of each character of the search query in order to protect the integrity of the  search content.

As per claim 6, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
wherein each of the one or more index servers includes the digest of one or more database values inputted into a minhash function with a distinct salt value input (Section 3.2, pg.7; “a set of keywords W = {w1, w2, . . . , wp} are extracted from the set of files before they are uploaded. In addition, fingerprint Si of keyword wi is used to construct an index I through the keyword fingerprint generation algorithm based on the MinHash technique”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin to avoids need to construct fuzzy keyword set for providing  efficient execution of query over an encrypted data.

As per claim 7, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
further comprising causing the transmission of at least one of the one or more characters of the search query or a number of desired results (Section 3.3, pg.8, #8; “All the other n-1 servers repeat the same work in parallel. Server S will send the top-t (1 _ t _ k) files to the authorized user”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin to present only relevant information that pertaining to user interest thereby improve user interaction.


As per claim 8, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
wherein the digest of the one or more characters is based on the minhash function being performed on one or more character windows of the one or more characters of the search query (Section 3.2, pg.7; “a set of keywords W = {w1, w2, . . . , wp} are extracted from the set of files before they are uploaded. In addition, fingerprint Si of keyword wi is used to construct an index I through the keyword fingerprint generation algorithm based on the MinHash technique”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin  to reduce the time and resource consumption in generating the minhash.

As per claim 9, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
wherein each minhash function includes a distinct combination of one or more salt values to compare to a character window of the one or more characters of the search query, and wherein the one or more salt values are pseudo- random values not related to the one or more characters of the search query (Section 3.3, pg.8 #7; “user enters s’, t and keywords w10 , w20 ,. . . , ww’ to be retrieved, randomly selects t” 2 Z_p and calculates Y = (gr)t”. For each keyword wi to be searched, the user calculates the fingerprint value of the keyword wi by using the keyword fingerprint generation algorithm MinHash (s’, wi)”  and Section 3.3, pg.8, #8; “server S receives the search request from the authorized user, ….calculates the Jaccard distance of the fingerprint Si in the trapdoor T and index Iwi and sends I” to servers S1, S2, . . . , SN. Then, server Sj (j = 1, 2, . . . , N) calculates m = A(ui)\A(fx) according to Jaccard similarity to query file access table of fx and ui in user table. If m _ Xi, fx will be added to the result, otherwise ui has no access. Sj would continue searching for files with high similarity”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin to avoids need to construct fuzzy keyword set for providing  efficient execution of query over an encrypted data.


Claims 10 - 18 are apparatus claim corresponding to methods claims 1 – 9 respectively, and rejected under the same reason set forth in connection with the rejection of claims 1 – 9 respectively above.

Claims 19 - 26 are system claim corresponding to methods claims 1 – 8 respectively, and rejected under the same reason set forth in connection with the rejection of claims 1 – 8 respectively above.

Conclusion
10	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE: Partial-match searches of encrypted data sets,  US 2013/0238646 A1   
Author: Anthony W. Maro.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/24/2022